NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                        DEC 5 2018
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    16-56388

                 Plaintiff-Appellee,            D.C. Nos.    3:16-cv-01269-WQH
                                                             3:10-cr-02792-WQH
 v.

TAMIM ABDUL-SAMAD, a.k.a. Tamin                 MEMORANDUM*
Abdul-Samad, a.k.a. Brandon Harris,

                 Defendant-Appellant.

                    Appeal from the United States District Court
                      for the Southern District of California
                    William Q. Hayes, District Judge, Presiding

                          Submitted November 27, 2018**

Before:      CANBY, TASHIMA, and FRIEDLAND, Circuit Judges.

      The stay issued in this appeal on January 26, 2018, is lifted.

      Tamim Abdul-Samad appeals from the district court’s judgment denying his

28 U.S.C. § 2255 motion to vacate. We have jurisdiction under 28 U.S.C. § 2253,

and we affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Abdul-Samad contends that his armed bank robbery conviction under 18

U.S.C. § 2113(a), (d) does not qualify as a predicate crime of violence under 18

U.S.C. § 924(c). This argument is foreclosed. See United States v. Watson, 881

F.3d 782 (9th Cir.), cert. denied, 139 S. Ct. 203 (2018).

      Appellee’s motion for summary affirmance is denied as moot.

      AFFIRMED.




                                          2                                 16-56388